EXHIBIT 10.2

 

RELEASE AGREEMENT

 

This Release Agreement (“Release) by and between Citius Pharmaceuticals, Inc.,
(“CITIUS”) and [______] (the “Investor”) is dated and effective as of the 8th
day of June, 2017.

 

WHEREAS, CITIUS and Garden State Securities Inc., (“GSS”) are parties to that
certain Engagement Letter Agreement dated August 16, 2016 (the “Letter
Agreement”);

 

WHEREAS, pursuant to the terms of the Letter Agreement, CITIUS retained GSS as
an exclusive placement agent for the Services (as defined in the Letter
Agreement) for CITIUS in connection with a private placement of securities the
(“2016 Offering”).

 

WHEREAS, GSS began marketing a Private Placement Memorandum (“PPM”) and form of
Unit Purchase Agreement (the “Unit Purchase Agreement”) in October 2016 in
connection with the 2016 Offering, for gross proceeds up to $6,000,000 dollars
in purchase of a Unit (“Units”), with each Unit being defined as one (1) share
of common stock and one (1) warrant at a price of $0.40 per Unit (the “Unit
Price”) with each warrant having an exercise price of $0.55 (the “Exercise
Price”) with a term of five (5) years.

 

WHEREAS, Investor purchased 250,000 Units via the Unit Purchase Agreement.

 

WHEREAS, CITIUS plans another fundraising which will include being listed to the
NASDAQ or NYSE (the “Uplisting Financing”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, CITIUS and Investor hereby agree as follows:

 

1. Release from Additional Covenants. Both CITIUS and Investor acknowledge and
agree that CITIUS is released from any and all obligations related to the
Additional Covenants in the PPM and Investor waives any restriction of CITIUS to
sell debt or equity, fixed or variable priced or any combination thereof, at a
price below the Unit pricing set forth in the Unit Purchase Agreement.

 

2. Release on Restricted Transactions. Both CITIUS and Investor acknowledge and
agree that CITIUS is released from any and all obligations related to 6.13
Restricted Transactions in the Unit Purchase Agreement and Investor waives any
restriction on the ability to issue securities senior to the common stock, or
issue any securities at a price below $0.40 cents per share.

 

3. Release on Prohibition on Variable Priced Securities. Both CITIUS and
Investor acknowledge and agree that CITIUS is released from any and all
obligations related to 6.14 Prohibition on Variable Priced Securities in the
Unit Purchase Agreement and Investor waives any restriction on the ability to
issue any security, debt equity or combination thereof, at a variable price.






  1

   



 

4. Consideration for Releases. CITIUS further agrees that in exchange for the
Release from Additional Covenants, Restricted Transactions, and Prohibition on
Variable Priced Securities, to do as follows:

 

a. In the event that the Uplisting Financing is conducted at a price per share
or price per unit of less than the Unit Price (the “Lower Recent Price”), then
CITIUS will issue additional shares and warrants to Investor sufficient to
effectively reprice the sale of Units to the Lower Recent Price.

 

b. In the event warrants are issued in the Uplisting Financing with an exercise
price below the Exercise Price (the “Uplisting Warrant Price”), then the
Exercise Price shall be reduced to the Uplisting Warrant Price.

 

c. CITIUS will give Investor no less than 6 hours of notice before the closing
of any subsequent financing, through and including the Uplisting Financing, and
Investor shall have a 6-hour option to purchase up to 20% of the securities sold
in such offering .

 

[Signature Page Follows]

 



  2

   



 

IN WITNESS WHEREOF, the parties have executed this Release Agreement to be
executed as of the day and year first above written.

 



 

CITIUS PHARMCEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INVESTOR

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

[Signature Page to Release Agreement]

 

 



3



 